Exhibit 99.2 1 Advancing cell therapeutic products for clinical use Proprietary data of Pluristem Therapeutics Inc. 2 This presentation contains forward-looking statements within the meaning of the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995 and federal securities laws. For example, we are using forward-looking statements when we discuss moving closer to reaching our objective to bring innovative, effective treatments to patients, when we discuss the timing of receiving marketing approval for our product candidates, if at all, and the forecasted worldwide sales of our product candidates, when we discuss the potential and timing of achieving regulatory approval for our product candidates via the EU Adaptive Pathway or other expedited regulatory pathways, regarding future collaboration with other pharmaceutical companies, when we discuss anticipated milestones regarding our regulatory approach and the development of current and future product candidates, including the timing and design of future clinical trials, and whether such trials will be conducted at all. These forward-looking statements and their implications are based on the current expectations of the management of Pluristem only, and are subject to a number of factors and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. The following factors, among others, could cause actual results to differ materially from those described in the forward-looking statements: changes in technology and market requirements; we may encounter delays or obstacles in launching and/or successfully completing our clinical trials; our products may not be approved by regulatory agencies, our technology may not be validated as we progress further and our methods may not be accepted by the scientific community; we may be unable to retain or attract key employees whose knowledge is essential to the development of our products; unforeseen scientific difficulties may develop with our process; our products may wind up being more expensive than we anticipate; results in the laboratory may not translate to equally good results in real surgical settings; results of preclinical studies may not correlate with the results of human clinical trials; our patents may not be sufficient; our products may harm recipients; changes in legislation; inability to timely develop and introduce new technologies, products and applications; loss of market share and pressure on pricing resulting from competition, which could cause the actual results or performance of Pluristem to differ materially from those contemplated in such forward-looking statements. In addition, historic results of scientific research do not guarantee that the conclusions of future research would not suggest different conclusions or that historic results referred to in this presentation would not be interpreted differently in light of additional research or otherwise. Also, while the company’s program was selected for the European Medicines Agency’s Adaptive Pathways pilot project, as well as recognized by the PMDA, these agencies are not bound by these communications and accordingly may change their position in the future due to reasons within or outside the control of Pluristem. Except as otherwise required by law, Pluristem undertakes no obligation to publicly release any revisions to these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. For a more detailed description of the risks and uncertainties affecting Pluristem, reference is made to Pluristem's reports filed from time to time with the Securities and Exchange Commission. Forward Looking Statement Proprietary data of Pluristem Therapeutics Inc. 3 •Cell therapy company (NasdaqCM: PSTI, TASE: PLTR) •Using off-the-shelf placental expanded cells to achieve bothlocal and systemic therapeutic effects •First in class 3D cell culturing technology allowing forefficient, controlled production of different cell products in commercial quantities - “the process is the product” •Active with regulators in the U.S., EU, Japan, Korea, Australia and Israel •Demonstrated clinical safety and significant efficacy in 3 clinical studies (Two Phase I and one Phase I/II study) Corporate Overview Proprietary data of Pluristem Therapeutics Inc. 4 Strong Clinical Data Muscle Injury following Total Hip Replacement N20 Proprietary data of Pluristem Therapeutics Inc. 5 Correlation Between Improvement in the Muscle Force of Injured and Contralateral Leg Contralateral (non-operated) Injured (operated) Proprietary data of Pluristem Therapeutics Inc. 6 PLX Technology Proprietary data of Pluristem Therapeutics Inc. 7 Culture conditions PLX-R18 Hematological PLX-PAD Culture conditions PLX-CNS Neuronal PLX-IMMUNE Immunological Human Placenta- A platform for distinct cell products Four Distinct Products Derived from Placenta Proprietary data of Pluristem Therapeutics Inc. 8 PLX-PAD CMC approved by 5 Regulatory agencies Manufacturing facility and PLX-PAD CMC (3D culturing) for Phase II/III and marketing* approved by FDA, PEI (Germany), EMA, Korean & Israeli regulatory agencies Batch-to-Batch comparability confirmed, multiple donors * Subject to supplier approval Proprietary data of Pluristem Therapeutics Inc. 9 Proprietary data of Pluristem Therapeutics Inc. 10 Selected for EU Adaptive Pathway - potential for marketing approval in Proprietary data of Pluristem Therapeutics Inc. 11 Progression of Atherosclerotic Lesions From: Peripheral Arterial Disease. Source: Decision Resources Created for HillitMannor Shachar, Pluristem Therapeutics. IP Address: (Unknown) © 2011 Decision Resources, Inc. Proprietary data of Pluristem Therapeutics Inc. 12 Therapeutic Angiogenesis by Growth Factors From: Peripheral Arterial Disease. Source: Decision Resources Created for HillitMannor Shachar, Pluristem Therapeutics. IP Address: (Unknown) © 2011 Decision Resources, Inc. Proprietary data of Pluristem Therapeutics Inc. 13 Proangiogenic VEGF, HGF, TGFb, Angiogenin, IL-8, Angiopoietin, IL-6, MMP-1, TIMP-1, PAI-1, IGFBPs, Immunomodulatory HGF, IDO, IL-28, IL-22, IL-10RA, Antifibrotic HGF, Decorin Protrophic- LIF, Angiopoietin, b-NGF PLX-PAD secretion profile Proprietary data of Pluristem Therapeutics Inc. 14 Placebo PLX-PAD treated PLX-PAD increased blood flow in the tibia Live Cellvizio imaging following IV administration of FITC labeledDextran Proprietary data of Pluristem Therapeutics Inc. 15 •July 2009 - First CLI patient injected in Berlin(N15) •October 2010 - last CLI Patient injected in US (N12) •April 2012 - EMA declaration - Adaptive Pathways program •May 2012 - End of 2 years patients safety follow-up in Europe •April 2012 - EMA initiated the Adaptive Pathways program •December 2012 - Initiation of IC Phase II clinical study (N150) •March 2014 - Pilot project launched by EMA •May 2014 - Approval ofthe new facility, ready for Phase III and marketing •May 2015 - PLX-PAD cells have been selected for the Adaptive Pathways pilot project PLX-PAD in Peripheral Artery Disease Proprietary data of Pluristem Therapeutics Inc. 16 COMPANY CONFIDENTIAL In the base scenario, PLX-PAD has the potential to achieve peak sales of ~$350M in the US And~ $290M in Europe NPV - Base Scenario Peak sales in 2030 Peak worldwide sales: ~$700M Peak US sales: ~$350M Peak Europe sales: ~ $290M NPV for CLIWW sales is:$2,100M NPV for CLI Sales in Europe : $850M Without the EMA approval, Peak sales in Reduce the NPV by $200M (~25%) Proprietary data of Pluristem Therapeutics Inc. 17 COMPANY CONFIDENTIAL In the upside scenario, PLX-PAD has the potential to achieve peak sales of ~$1.4B in the US and ~$1B in Europe NPV Upside Scenario Peak sales in 2030 Peak worldwide sales: ~$2.7B Peak US sales: ~$1,400M Peak Europe sales: ~ $1,000M NPV for CLIWW sales is: $8,300M NPV for CLISales in Europe : $3,100M Without the EMA approval, Peak sales in Reduce the NPV by $700M (~ 25%) Proprietary data of Pluristem Therapeutics Inc. 18 PLX-PAD CLI program status in Europe •3-4 years earlier in a multi-billion market •Manufacturing facility approved and inspected by European Qualified Person for Phase III and marketing •Granted European patent for the use of PLX in ischemic disease •Higher probability for a large pharma deal •EMA new approach to expand the use of PLX-PAD to additional indications withinPAD and other ischemic indications Proprietary data of Pluristem Therapeutics Inc. 19 Proprietary data of Pluristem Therapeutics Inc. 20 Zami Aberman Chairman & CEO Efrat Livne-Hadass VP Human Resources Racheli Ofir, Ph.D. VP Research & Intellectual Property Sagi Moran VP Operations Erez Egozi VP Finance Karine Kleinhaus, M.D., MPH Divisional VP, North America Yaky Yanay President & COO Hillit Mannor Shachar, M.D., M.B.A. VP Business Development Ohad Karnieli, Ph.D., M.B.A. VP Technology & Manufacturing Esther Lukasiewicz Hagai, M.D., Ph.D. VP Clinical & Medical Affairs Orly Amiran VP Quality Assurance Management Team Proprietary data of Pluristem Therapeutics Inc. 21 New Regulatory Approaches for Accelerated Approval of PLX-PAD in Critical Limb Ischemia Dr Esther Lukasiewicz-Hagai, MD, PhD VP Medical and Clinical Affairs Proprietary data of Pluristem Therapeutics Inc. 22 •Pluristem is highly committed to provide early access of PLX-PAD to Critical limb ischemia (CLI) patients all over the world •Pluristem is taking advantage of each new regulatory opportunity to achieve this goal: ØIn Europe: New Adaptive Pathways pilot project of EMA May 2015: PLX-PAD cells have been selected for the Adaptive Pathways pilot project ØIn Japan: Accelerated Pathway for Regenerative Medicine April 2015: PLX-PAD quality and manufacturing processes agreed with PMDA for use in clinical studies Introduction Proprietary data of Pluristem Therapeutics Inc. 23 Completed, ongoing and planned studies in PAOD •2 completed Phase I studies in Critical Limb Ischemia (n 27) •1 ongoing Phase 2 study inIntermittent claudication (n150) •2 planned studies in CLI: ü 1 Phase II/III in Europe via Adaptive Pathways ü1 Phase I/II in Japan through Expedited Approval for Regenerative Therapy Proprietary data of Pluristem Therapeutics Inc. 24 Completed Phase I Studies in CLI •Two open label, dose-escalation, Phase I studies in patients with CLI Rutherford category 4 (pain at rest) or 5 (minor tissue loss) PLX-PAD dose U.S. study n12 ( 8 Ruth 4/4 Ruth 5) German study n15 (9 Ruth 4/6 Ruth 5) 200x 106 - Single course 50 injections (n3) 300x 106 Single course 30 injections (n5) Single course 50 injections(n6) 600x 106 2 courses of 300 106 at 2 weeks apart (30 injections per course) (n7) Single course 50 injections (n6) •12 months FU in US study and 24 months FU in German study Proprietary data of Pluristem Therapeutics Inc. 25 Event Rate USA data (AFS- 100%) Germany data (AFS- 73%) Average (85%) Published historical data Strong Clinical Data from 2 Phase I/II Critical Limb Ischemia Trials(N27) 12 month - 85% Amputation-Free Survival (AFS) Proprietary data of Pluristem Therapeutics Inc. 26 •Good Safety profile •Trends in efficacy with improvement from baseline in: –Transcutaneous Oxygen Pressure (limb perfusion) –Quality of Life –Pain score Main studies results Pre-Treatment 8 Weeks After Treatment Proprietary data of Pluristem Therapeutics Inc. 27 EMA Adaptive Pathways Proprietary data of Pluristem Therapeutics Inc. 28 EMA Adaptive Pathways - Background Pilot project launched by EMA on March 19th, 2014 : • European initiative intended to grant earlier access to drugs meant to treat debilitating and/or life-threatening diseases with unmet medical need • Only for Product at an early stage of clinical development (during or prior to Phase II) Proprietary data of Pluristem Therapeutics Inc. 29 EMA Adaptive Pathways - General principles: •Early approval of a drug for a restricted patient population followed by progressive adaptations of the marketing authorization to expand access to the drug to broader patient populations based on data gathered from its use and additional studies AND/OR •Early regulatory approval (e.g. conditional approval) with collection of post-approval confirmatory data on the drug's use in patients •Involves balancing the importance of timely patient access with the need for adequate, evolving evidence on a drugs’ risks and benefits •Builds on regulatory processes already in place within the existing European Union legal framework •Early discussion between a wide range of stakeholders to explore ways of optimizing development pathways: HTA bodies, payers, patients’ organizations, physicians’ organizations, academic and researchers Proprietary data of Pluristem Therapeutics Inc. 30 Adaptive vs. traditional Pathway to Market Phase II RCT CLI(niche population) Conditional MA in niche population Confirmation for the CLI subgroup (Phase III/post- marketing registries) + Additional studies in broader populations of CLI patients Full MA Phase II RCT Two Phase III RCTs Full MA Adaptive Pathways Traditional Pathway Proprietary data of Pluristem Therapeutics Inc. 31 Adaptive Pathways for PLX-PAD in CLI •Severely debilitating and life-threatening disease: overall 30% of CLI patients have amputations and 25% die by 1 year after diagnosis (higher rates in CLI patients that cannotundergo revascularization) •Unmet medical need: CLI patients who are not eligible for revascularization or have failed revascularization have no treatment option •Phase I data with PLX-PAD in CLI patients with no option for revascularization showing good safety profile and trends of efficacy •Safety data from 150 patients enrolled into IC study to support initial approval in CLI •Initial Phase II study to get conditional approval in a selected population of CLI patients with high unmet medical need , then post-marketing extension to more CLI patients •A surrogate endpoint will most probably be accepted for initial approval (reducing length of the study) Proprietary data of Pluristem Therapeutics Inc. 32 Clinical development of PLX-PAD Subgroup ofCLI patients at high risk (Phase II trial /Surrogate endpoint) Initial approval in selected subgroup of CLI patients Expansion to broader CLI population (RCT / RWD) Expansion to additional indication/s Based on: -subgroup data/secondary endpoint - Common clinical endpoints - Common Mechanism of Action Final/Additional Approval Confirmation for selected subgroup of CLI patients (Phase III/registries of CLI patients treated with PLX-PAD) Supportive Real-World Data(RWD) CLI registries Proprietary data of Pluristem Therapeutics Inc. 33 Expedited approval for regenerative therapy in Japan Proprietary data of Pluristem Therapeutics Inc. 34 Background New Japanese regulations from Nov 2014 to accelerate development of drugs in the field of regenerative therapy: • Only for Regenerative therapy • Seriously-debilitating / Life-threatening indication • Unmet medical need Proprietary data of Pluristem Therapeutics Inc. 35 Accelerated vs. traditional approval process •Conditional time-limited approval can be obtained based on proof of safety and “limited proof of efficacy” (Phase I/II, surrogate endpoint) •Up to 7 years to confirm efficacy post conditional approval •Condition to have patients treated post conditional approval signed an ICF and registered in a post marketing registry for pharmacovigilance Proprietary data of Pluristem Therapeutics Inc. 36 Clinical development of PLX-PAD for CLI Phase I/II trial (limited proof of efficacy) Time-limited conditional approval Final/Additional Approval Registry of patients treated with PLX-PAD for pharmacovigilance Proprietary data of Pluristem Therapeutics Inc. 37 EMA initiation PIP Waiver ATMP Class. SA on CMC SA with EMA/HTA Phase II/III (EU) CTA Subm. Phase II Phase III/Long term follow up Registry of patients treated with PLX-PAD MA (EMA) CMA Presub. meeting MAA subm. MA Approval PMDA initiation R&D meeting Pre Phase I/II meeting Phase I/II (Japan) CTN submission Phase I/II Safety follow up Confirmation of efficacy Registry of Patients treated with PLX-PAD Conditional Time- Limited Authorization Application (PMDA) Pre-NDA meetings CAA subm. CAA Approval Marketing Authorization Application (PMDA) Pre-NDA Meeting NDA Subm. NDA Approv. Proprietary data of Pluristem Therapeutics Inc. 38 Conclusion In the framework of the 2 new regulatory approaches that exist in Europe and in Japan , Pluristem plan to initiate 2 clinical studies in CLI in 2016 with the aim of obtaining initial approval already in 2018 Proprietary data of Pluristem Therapeutics Inc. 39 •Time to Market (TTM)- we will be focus on adaptive pathways ØEurope ØJapan ØOur goal is to file early/conditional approval by the end of 2017/early 2018 •Launching PLX-R18 studies for hematology and ARS •Building platform for new products- serum free based •Entering into Life changing indication •Entering into licensing deal So, what’s next? Proprietary data of Pluristem Therapeutics Inc. 40 Proprietary data of Pluristem Therapeutics Inc. 41 Partner Indication Deal structure Upfront payment of $7M, additional $48M in milestones, cells supply (cost +) and royalties in gross margin IC, CLI South Korea only JV following marketing authorization of the Korean authorities Acute Radiation Syndrome U.S. National Institutes of Health to support development of Pluristem's PLX-R18 Pluristem keeps IP and manufacturing rights in all collaborations Collaborations Proprietary data of Pluristem Therapeutics Inc. 42 IC CLI (Adaptive EU) CLI (Japan) Orthopedic indication Hematology ARS PAH Preeclampsia End of enrollment Proprietary data of Pluristem Therapeutics Inc. Company milestones indication End of enrollment Data Readout Licensing deal Study initiation Adaptive Pathway approval Initial approval Data Readout End of enrollment Data Readout Study initiation Conditional approval We will seek to include the indication under the Adaptive licensing pathway- based on discussion with EMA IND Study initiation End of enrollment Data Readout Adaptive or phase II/III Pivotal study Data Readout BLA application UT will pursue IND upon completion of the phase I We will seek to include preeclampsia under the Adaptive licensing pathway- based on discussion with EMA Proprietary data of Pluristem Therapeutics Inc. 43 Proprietary data of Pluristem Therapeutics Inc. 43 indication Technologies New products (Tox ready) Thawing device Plurispheare MP4 NewPro1 PLX-R18 MP5 NewPro2 NewPro3 Company milestones
